86 Ga. App. 815 (1952)
72 S.E.2d 810
KEYS
v.
KEYS.
34180.
Court of Appeals of Georgia.
Decided September 26, 1952.
C. H. Dalton, for plaintiff in error.
Henry L. Barnett, contra.
*816 WORRILL, J.
"To authorize a judgment against a person who has not appeared and answered or otherwise submitted himself to the jurisdiction of the court, there must be not only service upon such person but also a legal return of such service. Until service has been made and a legal return entered, the court is without jurisdiction to enter judgment against a defendant who has not appeared. Wood v. Callaway, 119 Ga. 801, 803, and cases cited." Albright-Pryor Co. v. Pacific Selling Co., 126 Ga. 498 (1), 500 (55 S.E. 251, 115 Am. St. Rep. 108); Elliott v. Porch, 59 Ga. App. 181 (200 S.E. 190). See also Callaway v. Douglasville College, 99 Ga. 623 (1) (25 S.E. 850); News Printing Co. v. Brunswick Publishing Co., 113 Ga. 160 (38 S.E. 333); Jones v. Bibb Brick Co., 120 Ga. 321 (1, 2), 324 (48 S.E. 25). Under the foregoing authorities a verdict in favor of the affidavit of illegality was demanded by the evidence in this case, and the superior court erred in overruling the certiorari and in entering judgment against the plaintiff in certiorari.
Judgment reversed. Sutton, C.J., and Felton, J., concur.